470 So. 2d 109 (1985)
James LAWSON, Appellant,
v.
STATE of Florida, Appellee.
Nos. 84-2759, 84-2760.
District Court of Appeal of Florida, Fourth District.
June 12, 1985.
Richard L. Jorandby, Public Defender, and Jeffrey Anderson, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Robert L. Teitler, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Lawson appeals two separate judgments of conviction and sentences of fifteen years' imprisonment for the offense of robbery. He contends the trial court erred in 1) admitting Williams Rule evidence, 2) failing to conform the judgments of conviction to the jury verdicts, and 3) imposing costs, when he had been adjudicated insolvent, without adequate notice and opportunity to object to the assessment of costs.
We find no error demonstrated in regard to the admission of the Williams Rule evidence. However, the state concedes that Lawson was convicted of two second degree felonies, robbery without a firearm, but that the judgments failed to indicate the crimes were second degree crimes and, as such, do not conform to the verdicts. Furthermore, since Lawson was adjudicated insolvent, costs should not have been assessed against him without adequate notice of such assessment and an opportunity to object. Jenkins v. State, 444 So. 2d 947 (Fla. 1984).
Accordingly, the cause is remanded to the trial court for correction of the judgments to reflect the crimes as second degree felonies and Lawson should be afforded an opportunity to object to the assessment *110 of costs prior to reassessment thereof.
DOWNEY, LETTS and WALDEN, JJ., concur.